Citation Nr: 0930470	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for panic 
disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1971 to August 1974 and from April 1975 to December 
1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In July 2009, the Veteran failed to appear for a hearing 
before the Board. 


FINDING OF FACT

Without good cause shown in the record, the Veteran failed to 
report for VA reexamination to evaluate his claim for 
increase for panic disorder. 


CONCLUSION OF LAW

The claim for increase for a rating higher than 30 percent 
for panic disorder is denied as a matter of law.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.655 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



As the claim is denied as a matter of law, the VCAA does not 
apply. Sabonis v Brown, 6 Vet. App. 426, 430 (1994) (Where 
the law and not the evidence is dispositive the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law.). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

In August 2004, the Veteran filed the current claim for 
increase.  In March 2005, the Veteran was examined by VA for 
the purpose of evaluating his panic disorder.  On the basis 
of the examination, in a rating decision in March 2005, the 
RO denied the claim for a rating higher than 30 percent.  

In his notice of disagreement in May 2005, the Veteran 
submitted additional evidence, including a report of 
hospitalization.  He stated that his medication had been 
changed three times in the last month, and he was receiving 
treatment at a VA medical center.  

In his substantive appeal in December 2005, the Veteran 
requested a hearing before the Board. 

In April 2006, the Veteran submitted a letter from his 
supervisor at work, who expressed concerned about the 
Veteran's emotional well being. 

In January 2007, the Veteran stated that his condition was 
worse and his medication had doubled. 



In December 2008 by letter, the Veteran was notified that he 
was scheduled for a VA examination in January 2009.  He was 
informed of the importance of reporting for the examination 
because the report would be used to determine his level of 
compensation.  He was also informed that if he could not make 
the appointment to notify the scheduler and a phone number 
was provided.  The Veteran did not report for the examination 
in January 2009. 

In March 2009, the RO noted that the Veteran had a new 
address.  In April 2009 by letter, sent to the new address, 
the RO notified the Veteran that an examination was 
requested.  He was informed of the importance of reporting 
for the examination because the report would be used to make 
a decision on his claim and without the report his claim may 
be denied or he might be paid less than he otherwise would be 
paid.  He was given instructions on what to do if he was 
unable to keep the appointment or if he wished to be 
rescheduled. 

In April 2009 by letter, the Veteran was notified that he was 
scheduled for a VA examination in May 2009.  He was informed 
of the importance of reporting for the examination because 
the report would be used to determine his level of 
compensation.  He was also informed that if he could not make 
the appointment to notify the scheduler and a phone number 
was provided.  The Veteran did not report for the examination 
in May 2009. 

In the supplemental statement of the case, dated in May 2009, 
the RO noted that the Veteran had not reported for either 
examination in January 2009 or in May 2009.  The Veteran was 
notified that if he was ready to report for a VA examination 
he should notify the RO.  

The RO cited 38 C.F.R. § 3.655, which provides when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for reexamination, and when the examination was 
scheduled in  conjunction with a claim for increase, the 
claim shall be denied. 

There has been no further correspondence from the Veteran 
since the mailing of the supplemental statement of the case 
in May 2009. 

In July 2009, the Veteran failed to appear for a hearing 
before the Board. 

Analysis

The record shows that after the Veteran was examined by VA in 
March 2005 the Veteran twice indicated what appeared to be a 
material change in his disability.  The RO subsequently 
determined that an increase in compensation could not be 
established without a reexamination.  The RO then afforded 
the Veteran the opportunity to report for a VA reexamination.  
While the Veteran had a new address, the notice of the VA 
examination sent to the new address was not returned as 
undeliverable.  

As the Veteran did not report of a VA reexamination for which 
he was properly notified by letter and in the absence of good 
cause for not reporting for the reexamination, by operation 
of law, in accordance with 38 C.F.R. § 3.655(b), the claim 
for increase must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

A rating higher than 30 percent for a panic disorder is 
denied.   



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


